Exhibit 10.2
AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.
AMERICAN PUBLIC EDUCATION, INC. EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), entered into as of this
29TH day of June, 2020 is to be effective as of the 12TH day of August, 2020, or
on such earlier date on which the parties mutually agree (the “Effective Date”),
by and among American Public University System, Inc., a West Virginia
corporation (the “University”), American Public Education, Inc., a Delaware
corporation (the “Parent”) and Wade T. Dyke (the “Executive”).


WHEREAS, the University is a wholly owned subsidiary of Parent; and


WHEREAS, effective as of the Effective Date, the University desires to employ
the Executive as the President of the University, and the Executive desires to
be employed by the University in that capacity, on the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:


1.Employment. On the terms and conditions set forth in this Agreement, the
University agrees to employ the Executive, and the Executive agrees to be
employed by the University, for the term set forth in Section 2 hereof and in
the position and with the duties set forth in Section 3 hereof.


2.Term. The employment of the Executive by the University as President as
provided in Section 1 hereof shall be deemed to have commenced on the Effective
Date. Unless sooner terminated as hereinafter set forth, the term of this
Agreement shall end on March 31, 2024; provided, however, that this Agreement
will automatically renew for additional one (1)-year periods (each a “Renewal
Term”) on each anniversary thereafter unless the University and Parent deliver
to the Executive written notice of intent not to renew at least one hundred
eighty (180) days prior to the expiration of the term or any Renewal Term. If
this Agreement is renewed for one (1) or more Renewal Terms, such Renewal Term
shall be on the basis stated herein. For the avoidance of doubt, the parties
hereby acknowledge and agree that the Executive’s employment will not
automatically terminate or end solely as a result of the expiration of the
Agreement at the end of the term or any Renewal Term.


3.Position and Duties. Effective as of the Effective Date, the Executive shall
serve as the President of the University, or in another position of equal or
greater title, authority and responsibility, as assigned by the Board of
Trustees of the University (the “Board”), with duties and responsibilities
commensurate with the Executive’s position and additional duties as the Board
may from time to time, in its sole discretion, determine and assign to the
Executive. The Executive shall devote the Executive’s best efforts and full
business time to the performance of the Executive’s duties and the advancement
of the business and affairs of the University. The Executive shall not become a
director or trustee of any entity without first obtaining the approval of the
Board, which shall not be unreasonably withheld, and shall not engage in such
activities that would conflict or interfere with the Executive’s performance of
the Executive’s duties hereunder, including, but not limited to, the obligations
set forth in Section 9 and Section 10 of this Agreement.


4.Place of Performance. In connection with the Executive’s employment by the
University, the Executive shall be based at the principal executive offices of
the University, which the University retains the right to change in its sole
discretion, or such other place as the University and the Executive mutually
agree.


5.Compensation.


a.Base Salary. The University shall pay to the Executive an annual base salary
(the “Base Salary”) at the rate of $450,000 per year. The Base Salary shall be
reviewed no less frequently than annually and may be increased at the discretion
of the Board and the



--------------------------------------------------------------------------------



Management Development and Compensation Committee (the “MDC Committee”) of the
Board of Directors of Parent. If the Executive’s Base Salary is increased, the
increased amount shall be the Base Salary for the remainder of the employment
term hereunder. The Base Salary shall be payable biweekly or in such other
installments as shall be consistent with the University’s payroll procedures.


b.Annual Bonus. The Executive shall be eligible to receive a bonus of up to
fifty-five percent (55%) of the Executive’s Base Salary for each year as
determined by the MDC Committee in its sole discretion (the “Annual Bonus”),
based upon the achievement of certain performance goals established by the MDC
Committee for each year. The Executive will also be eligible to receive an
additional percentage of up to thirty percent (30%) of the Executive’s Base
Salary for each year as determined by the MDC Committee in its sole discretion,
based upon the achievement of certain “stretch” performance goals established by
the MDC Committee for each year. Any such bonus shall be paid by March 15 of the
year following the year of performance and shall be paid in accordance with and
subject to any policy of the University on the payment of bonuses.
Notwithstanding the foregoing, the Annual Bonus for calendar year 2020 shall be
prorated for the portion of the calendar year in which Executive is employed,
provided that the Annual Bonus for calendar year 2020 shall not be less than
$100,000.

c.Long Term Incentives. The Executive shall be eligible to participate in such
long term incentive programs applicable to members of the Senior Executive
Group.


d.Signing Bonus. The University shall pay, or cause to be paid, to the
Executive, on each of the first regular payroll date after the Effective Date
and the first regular payroll after the three month anniversary of the Effective
Date, a lump sum cash bonus payment of $37,500 on each such date, provided, that
if the Executive’s employment terminates within twelve (12) months of the date
of payment of either of such bonus installments, either by the Company with
Cause or by the Executive without Good Reason, each as defined below, the
Executive shall return any such bonus paid in the prior twelve (12) months to
the Company within five (5) business days of the termination of the Executive’s
employment.


e.Equity Award. The MDC Committee shall authorize (i) a time-based restricted
stock unit grant of shares of the common stock of Parent granted on the
Effective Date, with the number of shares to be determined by dividing $420,000
by the average closing price of the Parent common stock for the 60 days ending
on the Effective Date, with vesting to occur in three equal installments on each
of the first three anniversaries of the Effective Date, subject to Executive’s
continued employment through each applicable vesting date; and (ii) a time-based
stock option grant of shares of the common stock of the Parent granted on the
Effective Date, with an aggregate grant date fair value of $180,000 (based upon
a Black-Scholes valuation calculation determined by Parent) and an exercise
price equal to the Fair Market Value, as defined in the Parent’s 2017 Omnibus
Incentive Plan, on the Effective Date, with vesting to occur in three equal
installments on each of the first through third anniversaries of the Effective
Date, subject to Executive’s continued employment through each applicable
vesting date (each of (i) and (ii), the “Initial Equity Grants”). The Initial
Equity Grants shall be issued pursuant to Parent’s standard form of award
agreements for the grants.


f.Other Benefits. The Executive shall be entitled to receive such other benefits
approved by the MDC Committee and made available to senior executives of the
University. The Executive also shall be entitled to participate in such plans
and to receive such other and additional bonuses, incentive compensation and
fringe benefits as may be granted or established by the University from time to
time. Nothing contained in this Agreement shall prevent the University from
changing carriers or from effecting modifications in insurance coverage for the
Executive.



--------------------------------------------------------------------------------



g.Vacation; Holidays. The Executive shall be entitled to all public holidays
observed by the University and vacation days in accordance with the applicable
vacation policies applicable to senior executives of the University, which shall
be taken at a reasonable time or times. For purposes of calculating the
Executive’s eligibility under applicable vacation policies of the University, he
will be credited with an additional three (3) years of service.


h.Withholding Taxes and Other Deductions. To the extent required by law, the
University shall withhold from any payments due Executive under this Agreement
any applicable federal, state or local taxes and such other deductions as are
prescribed by law or University policy.


6. Expenses. The University shall reimburse the Executive for all reasonable
expenses incurred by the Executive (in accordance with the policies and
procedures in effect for senior executives of the University) in connection with
the Executive’s services under this Agreement. The Executive shall account to
the University for expenses in accordance with policies and procedures
established by the University.


7. Relocation Expenses/Initial Hire. For a period through August 31, 2021 (the
“Relocation Date”), to facilitate Executive’s presence and duties at the
principal executive offices of the University, the University shall provide the
Executive with (a) lodging in University housing, (b) reimbursement for a rental
car in a class consistent with University policy when the Executive is commuting
from his current residence to the University’s principal executive offices, and
(c) reimbursement of the costs for round trip travel in economy class one time
per week between the University’s principal executives offices and the
Executive’s current residence. Additionally, during the period of time from the
Effective Date through December 31, 2021, the University shall reimburse the
Executive up to $60,000 in incurred expenses for Executive’s relocation to the
vicinity of the University’s principal executive offices, which expenses are
limited to eligible expenses set forth in the University’s relocation policy and
otherwise subject to the terms and conditions of such policy, provided that any
such reimbursed relocation expenses must be repaid by the Executive to the
University within five (5) business days of the termination of the Executive’s
employment if within twelve (12) months of the Relocation Date, the Executive’s
employment terminates unless such termination was by the University without
Cause, by Executive for Good Reason or on account of death or Disability. The
Executive acknowledges that the foregoing reimbursements will constitute taxable
income.


8. Relocation Expenses/Place of Performance. The University will pay or
reimburse, or cause to be paid or reimbursed to, the Executive for the customary
and reasonable moving expenses incurred by the Executive in connection with any
subsequent relocation of Executive’s place of performance pursuant to Section 4
of this Agreement.


9. Confidential Information.


a.Obligation of Confidentiality. The Executive covenants and agrees that the
Executive will not ever, without the prior written consent of the Board or a
person authorized by the Board or except as may be ordered by a court of
competent jurisdiction, publish or disclose to any unaffiliated third party
(other than in the Executive’s good faith conduct of his position and duties
with the University and/or Parent and on behalf of the University, Parent or
their affiliates) or use for the Executive’s personal benefit or advantage any
confidential information with respect to the University’s, Parent’s or their
affiliates’ past, present, or planned business, including but not limited to all
information and materials related to any University, Parent or their affiliates’
business, business plan, product, service, procedure, method, technique,
technology, research, strategy, plan, customer or supplier information, customer
or supplier list, financial data, technical data, computer files, and computer
software, including any of the foregoing that is in any stage of research,
development, or planning, and any other information which the Executive obtained
while employed by, or otherwise serving or acting on behalf of, the University,
Parent or their affiliates or which the Executive may possess or have under his
control,



--------------------------------------------------------------------------------



that is not generally known (except for unauthorized disclosures) to the public
or within the industries in which the University, Parent or their affiliates,
respectively, do business.


b.Reasonable Restrictions. The Executive acknowledges that the Executive will
occupy a position of trust and confidence with respect to the University’s and
Parent’s business affairs. The Executive further acknowledges that the
restrictions contained in Section 9(a) hereof are reasonable and necessary, in
view of the nature of the University’s or Parent’s business, in order to protect
the legitimate interests of the University or Parent, and that any violation
thereof would result in irreparable injury to the University or Parent.
Therefore, the Executive agrees that in the event of a breach or threatened
breach by the Executive of the provisions of Section 9(a) hereof, the University
or Parent shall be entitled to obtain from any court of competent jurisdiction
consistent with the standards for equitable relief from such court, preliminary
or permanent injunctive relief restraining the Executive from disclosing or
using any confidential information. Nothing herein shall be construed as
prohibiting the University or Parent from pursuing any other remedies available
to it for breach or threatened breach, including, without limitation, recovery
of damages from the Executive.


c.Return of Materials. The Executive shall deliver promptly to the University or
Parent on termination of employment, or at any other time the University or
Parent may so request, all confidential materials, memoranda, notes, records,
reports and other documents and materials (and all copies thereof), in whatever
form or medium, that contain any of the foregoing, including but not limited to
computer data, files, software, and hardware, relating to the University’s,
Parent’s or their respective affiliates’ respective businesses that the
Executive obtained while employed by, or otherwise serving or acting on behalf
of, the University or Parent or which the Executive may then possess or have
under his control.


d.Rights Not Subject to Limitation. Notwithstanding anything in this Agreement,
the Executive may (i) disclose confidential information that the Executive is
specifically required by court order, subpoena, or law to disclose, but agrees
to disclose only that portion of confidential information that is legally
required to be disclosed; (ii) report possible violations of law to a government
agency or entity or self-regulatory organization or cooperate with such agency
or entity or organization; or (iii) make whistleblower or other disclosures that
are protected under whistleblower provisions of federal or state law (including,
without limitation, receiving any whistleblower award provided for under such
laws or regulations).


The Executive understands that the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (A) is made (x) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal to the extent permitted by the
court. Additionally, an individual suing an employer for retaliation based on
the reporting of a suspected violation of law may disclose a trade secret to his
or his attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal to the
extent permitted by the court and the individual does not otherwise disclose the
trade secret except pursuant to court order.


10. Non-Competition.


a.Non-Competition. The Executive covenants and agrees that, during the
Executive’s employment with the University and/or the Parent and for a period of
eighteen (18) months thereafter, regardless of the reason for such termination
of employment, the Executive will not, directly or indirectly, at any time, in
the United States or any other



--------------------------------------------------------------------------------



jurisdiction in which the University, the Parent or their respective corporate
controlled affiliates is engaged or has reasonably firm plans to engage in
business, whether as a principal, investor, employee, consultant, independent
contractor, officer, director, board member, manager, partner, agent, or
otherwise, alone or in association with any other person, firm, corporation, or
business organization, work for, become employed by, engage in, carry on,
provide services to, or assist in any manner (whether or not for compensation or
gain) a person or entity that engages in any business in which the University,
the Parent, or any of their corporate controlled affiliates is engaged (a
“Competing Business”), where Executive’s position or service for such Competing
Business relates to Executive’s positions with or the types of services
performed by the Executive for the University, the Parent, or any of their
corporate controlled affiliates; provided, however, that the foregoing will not
prohibit the Executive from serving on a board of directors (or comparable
bodies) of other entities where the Parent has given prior permission; and
provided, further, that the foregoing covenants and agreements in this Section
10(a) will not be in effect at any time when the University is in material
breach of its obligations under Section 12(d) below. Notwithstanding the
foregoing, the ownership by the Executive of less than one percent (1%) of the
outstanding stock of any corporation listed on a national securities exchange
shall not be deemed a violation of this Section 10(a).


b.Injunctive Relief. The University and Parent shall be entitled to injunctive
relief to protect its rights under this Section 10 without the necessity of
posting a bond. In the event the restrictions contained in Section 10(a) or
Section 10(c) hereof shall be determined by any court or arbitrator of competent
jurisdiction to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, Section 10(a) or Section 10(c) hereof shall
be interpreted to extend only over the maximum period of time for which it may
be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable, all as determined by the court or arbitrator in the action.


c.Non-Solicitation. The Executive covenants and agrees that the Executive will
not, directly or indirectly, during the Executive’s employment with the
University and/or the Parent and for a period of eighteen (18) months
thereafter, regardless of the reason for such termination of employment,
solicit, induce, entice, or encourage or attempt to solicit, induce, entice, or
encourage any employee of the University or Parent or any of the University, the
Parent, or any of their corporate controlled affiliates to render services for
any other person, firm, entity, or corporation or to terminate his employment
with the University, the Parent, or any of their corporate controlled
affiliates.


11. Termination of Employment.


a.Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.


b.By the University. The University may terminate the Executive’s employment
hereunder under the following circumstances:


i.The University may terminate the Executive’s employment hereunder for
“Disability”, subject to compliance with applicable law. For purposes of this
Agreement, “Disability” shall mean the Executive shall have been unable to
perform all of the Executive’s duties hereunder by reason of illness, physical
or mental disability or other similar incapacity, which inability shall continue
for more than three (3) consecutive months.





--------------------------------------------------------------------------------



ii.The University may terminate the Executive’s employment hereunder for
“Cause.” For purposes of this Agreement, “Cause” shall mean (A) refusal by the
Executive to follow a lawful written order of the Chair of the Board or the
Board, (B) the Executive’s engagement in conduct materially injurious to the
University or Parent or their respective reputations, which includes, without
limitation, conduct that violates the University’s harassment, discrimination,
or equal employment opportunity policies, (C) dishonesty of a material nature
that relates to the performance of the Executive’s duties under this Agreement,
(D) the Executive’s commission of any act or omission that results in, or that
may reasonably be expected to result in, conviction for (x) any crime involving
moral turpitude or (y) any felony, (E) the Executive’s continued failure to
perform his duties reasonably assigned to his under this Agreement (except due
to the Executive’s incapacity as a result of physical or mental illness) to the
satisfaction of the Board for a period of at least thirty (30) consecutive days
after written notice is delivered to the Executive specifically identifying the
manner in which the Executive has failed to perform his duties.


iii.The University, in the sole discretion of the Board, may terminate the
Executive’s employment hereunder at any time other than for Disability or Cause,
for any reason or for no reason at all.


c. By the Executive. The Executive may terminate the Executive’s employment
hereunder for “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean:


i.the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position as contemplated by Section 3 of this
Agreement, which constitute a material diminution in the Executive’s
authorities, duties, or responsibilities, excluding for this purpose an
isolated, insubstantial and inadvertent action which is remedied by the
University promptly after receipt of notice thereof given by the Executive to
the University and the Parent;


ii.any material failure by the University to comply with any of the provisions
of this Agreement, other than an isolated, insubstantial and inadvertent failure
which is remedied by the University or Parent promptly after receipt of notice
thereof given by the Executive to the University and the Parent, provided, that
in no event will a failure to pay an earned Annual Bonus by March 15 of the year
following the performance year be considered a material failure by the
University or Parent to comply with this Agreement;


iii.after a Change of Control (as defined in Section 13), the Executive does not
continue as the President of American Public University System (or the most
senior resulting entity succeeding to the business of the University); or


iv.any material failure by the University or Parent to comply with and satisfy
Section 17(c) of this Agreement.


In order to constitute Good Reason, the Executive must provide notice to the
University and Parent of the existence of the condition within ninety (90) days
of the initial existence. None of the foregoing events shall constitute Good
Reason if the Executive consents in writing to such event. The Executive further
understands and agrees that none of the foregoing events shall constitute Good
Reason unless the University or Parent fails to cure such asserted grounds for
Good Reason within thirty (30) days of its receipt of notice from the Executive.
In order to terminate his employment, if at all, for Good Reason, Executive must



--------------------------------------------------------------------------------



terminate employment within thirty (30) days of the end of the cure period if
the breach has not been cured.


d. Notice of Termination. Any termination of the Executive’s employment by the
University or the Executive (other than pursuant to Section 11(a) hereof) shall
be communicated by written “Notice of Termination” to the other party hereto in
accordance with Section 14 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.


e. Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean (i) if the Executive’s employment is terminated by the
Executive’s death, the date of the Executive’s death; (ii) if the Executive’s
employment is terminated pursuant to Section 11(b)(i) hereof, thirty (30) days
after the date of the Notice of Termination, provided, that the Executive shall
not have returned to the performance of the Executive’s duties on a full-time
basis during this thirty (30)-day period; (iii) if the Executive’s employment is
terminated pursuant to Section 11(b)(ii) or 11(b)(iii) hereof, the date
specified in the Notice of Termination; (iv) if the Executive terminates the
Executive’s employment for Good Reason pursuant to Section 11(c) hereof, the
date specified in the Notice of Termination, provided, however, that such date
must occur after the cure period provided in Section 11(c); and (v) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination. Notwithstanding the foregoing, the Executive will be
deemed to have a Date of Termination for purposes of determining the timing of
any payments or benefits hereunder that are classified as deferred compensation
only upon a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations thereunder (the
“Code”).


12. Compensation Upon Termination.


a.If the Executive’s employment is terminated by the Executive’s death, the
University shall pay to the Executive’s estate, or as may be directed by the
legal representatives of the estate, (i) the Executive’s full Base Salary
through the Date of Termination to the extent not theretofore paid, (ii) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon), provided that any such deferred compensation
shall be paid in accordance with the terms and conditions of any applicable
deferred compensation plan, and any accrued vacation pay, in each case, to the
extent not theretofore paid, and (iii) all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits or under any incentive compensation plan or program of the
University pursuant to Section 5(b) “Annual Bonus,” Section 5(d) “Signing
Bonus,” Section 5(f) “Other Benefits,” and Section 7 “Relocation Expenses”
hereof (the sum of the amounts described in clauses (i), (ii) and (iii) shall be
hereinafter referred to as the “Base Amounts”), at the time these payments are
due and the University and Parent shall have no further obligations to the
Executive under this Agreement.


b.If the University terminates the Executive’s employment for Disability as
provided in Section 11(b)(i) hereof, the University shall pay to the Executive
the following amounts and the University and the Parent shall have no further
obligations to the Executive, provided, that in the case of payments to be made
pursuant to section (i)(B), (ii) and (iii) below, on or before the sixtieth
(60th) day following the Date of Termination, the Executive executes a release
of claims substantially in the form attached hereto as Appendix A and all
revocation periods applicable to such release have expired without the release
being revoked:



--------------------------------------------------------------------------------





i.an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent University and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) and (y) a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is 365, and (C) any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon), provided that any such deferred compensation shall be paid in
accordance with the terms and conditions of any applicable deferred compensation
plan, and any accrued vacation pay, in each case, to the extent not theretofore
paid, (the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”) in a lump sum in cash
within thirty (30) days of the Date of Termination; and


ii.an amount equal to 1.5 times the Executive’s Base Salary paid in
substantially equal proportionate installments in accordance with the
University’s normal payroll practices for a period of eighteen (18) months,
commencing within sixty (60) days following Executive’s Date of Termination,
provided, that if Executive’s Date of Termination occurs within sixty (60) days
prior to the end of a calendar year, payments will commence in the year after
the Date of Termination, and in all cases, the first payment shall include all
payments Executive would have received if payments had been continuous after the
Date of Termination; provided, that payments made to the Executive under this
section and section (iii) below shall be reduced by the sum of the amounts, if
any, payable to the Executive at or prior to the time of any payment under
disability benefit plans of the University and which amounts were not previously
applied to reduce any payment, provided, further, that any such reduction shall
be done in a manner that complies with Section 409A of the Code (the “Salary
Continuation Payments”); and


iii.an amount equal to 1.5 times the Annual Bonus (to the extent University and
Executive performance were satisfying the performance targets, adjusted for the
short period, after the Date of Termination to the end of the calendar year for
an Annual Bonus and as to the remainder of the eighteen (18)-month period
following the Date of Termination, only if net income has increased from the
same period in the prior year and the performance targets established for the
successor President of the University (or, to the extent there is no successor
President of the University, the most comparable executive selected by the MDC
Committee in its sole discretion) were being satisfied for that period), which
amounts will be paid (A) as to the portion of the Annual Bonus attributable to
the short period after the Date of Termination to the end of the calendar year
in which the Date of Termination occurs, within sixty (60) days of the end of
such calendar year, and (B) as to the portion of the Annual Bonus attributable
to the remainder of the eighteen (18)-month period following the Date of
Termination, within sixty (60) days of the end of such eighteen (18)-month
period (the “Bonus Continuation Payments”).


c. If the University terminates the Executive’s employment for Cause as provided
in Section 11(b)(ii) hereof or if the Executive terminates the Executive’s
employment other than for Good Reason, the University shall pay the Executive
the Base Amounts, and the University shall have no further obligations to the
Executive under this Agreement.


d. Except where payments are required to be made under Section 12(e), if the
University terminates the Executive’s employment other than for Cause or
Disability or the



--------------------------------------------------------------------------------



Executive terminates the Executive’s employment for Good Reason as provided in
Section 11(c) hereof, the University shall pay the Executive the following
amounts and the University and the Parent shall have no further obligations to
the Executive, provided, that, in the case of (ii) through (v), on or before the
sixtieth (60th) day following the Date of Termination, the Executive executes a
release of claims substantially in the form attached hereto as Appendix A and
all revocation periods applicable to such release have expired without the
release being revoked:


i.the Accrued Obligations in a lump sum in cash within thirty (30) days of the
Date of Termination;


ii.the Salary Continuation Payments;


iii.the Bonus Continuation Payments;


iv.for twelve (12) months after the Date of Termination, or any longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the University shall cause benefits to continue to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the University and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer employees of the University and
its affiliated companies, as if the Executive’s employment had not been
terminated; provided, however, that the University may elect, with respect to
some or all of such benefits, that in lieu of the continuation of such benefits,
the University may pay the Executive a lump sum payment, less applicable
withholdings for federal, state, and local taxes, equal to twelve (12) months’
premiums (at the rate and level of coverage applicable at the time of the
Executive’s termination) under the University’s welfare benefit plans,
practices, policies and programs (at the rate and level of coverage applicable
at the time of the Executive’s termination) for the benefits for which this
election is made; provided, further, that if such a lump sum payment is not
permissible without incurring taxes under Section 409A of the Code, the
University may elect to make twelve (12) monthly payments to the Executive to
aggregate to the amounts that would otherwise have been paid a lump sum; and
provided, further, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under the other plan during the
applicable period of eligibility; and


v.to the extent not theretofore paid or provided, for twelve (12) months after
the Date of Termination, the University shall timely pay or provide to the
Executive any other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any plan, program, policy or practice
or contract or agreement of the University and its affiliated companies (these
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).


e. If within the twelve (12)-month period after a Change of Control (as defined
in Section 13), the University terminates the Executive’s employment other than
for Cause or Disability or the Executive terminates the Executive’s employment
for Good Reason as provided in Section 10(c) hereof, the University shall pay
the Executive the following amounts and the University and the Parent shall have
no further obligations to the Executive, provided, that, in the case of (i)(B),
and (ii) through (v), on or before the sixtieth (60th) day following the Date of
Termination, the Executive executes a release of claims substantially in the
form attached hereto as Appendix A and all revocation periods applicable to such
release have expired without the release being revoked:



--------------------------------------------------------------------------------





i.an amount equal to the sum of (A) the Executive’s Base Salary through the Date
of Termination to the extent not theretofore paid, (B) the product of (x) the
Annual Bonus (to the extent University and Executive performance were satisfying
the performance targets, adjusted for the short period through the Date of
Termination, for an Annual Bonus) multiplied by (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the effective
date of termination of the Executive’s employment (the “Change of Control Date
of Termination”), and the denominator of which is 365, and (C) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) provided that any such deferred compensation shall be paid in
accordance with the terms and conditions of any applicable deferred compensation
plan, and any accrued vacation pay, in each case, to the extent not theretofore
paid, in a lump sum in cash within thirty (30) days of the Change of Control
Date of Termination;


ii.an amount equal to the sum of (A) two (2) times the Executive’s Base Salary
and (B) two (2) times the Annual Bonus (to the extent the University and
Executive performance were satisfying the performance targets, adjusted for the
short period), in a lump sum in cash within sixty (60) days of the Change of
Control Date of Termination, provided, that if Executive’s Change of Control
Date of Termination occurs within sixty (60) days prior to the end of a calendar
year, payments will be paid on the first payroll date in the year after the
Change of Control Date of Termination;


iii.for twelve (12) months after the Date of Termination, or any longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, the University shall cause benefits to continue to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the University and its affiliated companies (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent applicable generally to other peer employees of the University and
its affiliated companies, as if the Executive’s employment had not been
terminated; provided, however, that the University may elect, with respect to
some or all of such benefits, that in lieu of the continuation of such benefits,
the University may pay to the Executive a lump sum payment, less applicable
withholdings for federal, state, and local taxes, equal to twelve (12) months’
premiums (at the rate and level of coverage applicable at the time of the
Executive’s termination) under the University’s welfare benefit plans,
practices, policies and programs (at the rate and level of coverage applicable
at the time of the Executive’s termination) for the benefits for which this
election is made; provided, further, that if such a lump sum payment is not
permissible without incurring taxes under Section 409A of the Code, the
University may elect to make twelve (12) monthly payments to the Executive to
aggregate to the amounts that would otherwise have been paid a lump sum; and
provided, further, that if the Executive becomes reemployed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under the other plan during the
applicable period of eligibility; and


iv.to the extent not theretofore paid or provided, for twelve (12) months after
the Date of Termination, the University shall timely pay or provide to the
Executive Other Benefits.


v.in the event that it is determined that any payment, benefit, or distribution
described in this Section 12(e) or in Section 13 made by the University, by any
of its affiliates, by any person who acquires ownership or effective control or
ownership of a substantial portion of the University’s assets (within the
meaning of Section 280G of the Code) or by any affiliate of such person, whether
paid or payable or distributed or distributable pursuant to



--------------------------------------------------------------------------------



the terms of this Section 12(e), Section 13 or otherwise (the “Total Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest or penalties, are collectively referred to as the “Excise
Tax”), then the payments due under this Agreement shall be reduced so that the
Total Payments will not result in the imposition of such Excise Tax. The payment
reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” within the meaning of Section 280G of the Code, and then reducing the
“parachute payments” in order beginning with the “parachute payment” with the
highest Parachute Payment Ratio. For “parachute payments” with the same
Parachute Payment Ratio, such “parachute payments” shall be reduced based on the
time of payment of such “parachute payments” with amounts having later payment
dates being reduced first. For “parachute payments” with the same Parachute
Payment Ratio and the same time of payment, such “parachute payments” shall be
reduced on a pro rata basis (but not below zero) prior to reducing “parachute
payments” with a lower Parachute Payment Ratio. For purposes hereof, the term
“Parachute Payment Ratio” shall mean a fraction the numerator of which is the
value of the applicable “parachute payment” for purposes of Section 280G of the
Code and the denominator of which is the intrinsic value of such “parachute
payment.” For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) the entire
amount of the Total Payments shall be treated as “parachute payments” within the
meaning of Code Section 280G(b)(2) and as subject to the Excise Tax, unless and
to the extent, in the written opinion of the University’s independent
accountants and reasonably acceptable to Executive, such payments (in whole or
in part) are not subject to the Excise Tax; and (B) the value of any noncash
benefits or any deferred payment or benefit (constituting a part of the Total
Payments) shall be determined by the University’s independent auditors in
accordance with the principles of Code Sections 280G(d)(3) and (4).
Notwithstanding the foregoing, if (Y) the Total Payments exceed three (3) times
the Executive’s “base amount” as defined within Section 280G and (Z) the
Executive would receive at least $50,000 more on a net after-tax basis if the
Total Payments were not reduced pursuant to this section (after payment of the
Excise Tax), then the University will not reduce the Total Payments and
Executive shall be responsible for the Excise Tax related thereto. For purposes
of determining the net after-tax benefit, the Executive shall be deemed to pay
federal income taxes at the highest marginal rate of the federal income taxation
applicable to individuals (without taking into account surtaxes or loss or
reduction of deductions) for the calendar year in which the Date of Termination
occurs and state and local income taxes at the highest marginal rates of
taxation in the state and locality of the Executive’s residence on the Date of
Termination.


f. No Duty to Mitigate. The Executive shall not be required to mitigate amounts
payable pursuant to Section 12 hereof by seeking other employment.


g. No Additional Payments. Notwithstanding anything to the contrary in this
Agreement, the Executive acknowledges and agrees that in the event of the
termination of his employment, even if in breach of this Agreement, the
Executive will be entitled only to those payments specified herein for the
circumstances of the Executive’s termination, and not to any other payments by
way of damages or claims of any nature, whether under this Agreement or under
any other agreements between the Executive and the University.


13. Acceleration of Equity Awards. All equity awards granted to the Executive
under any equity incentive plan maintained for University or Parent employees
that are outstanding immediately prior to the following events shall be vested
and fully exercisable as follows: (a) upon termination of the Executive’s
employment by the Executive’s death as provided in Section 11(a) hereof, (b)
upon termination of the Executive’s employment by the University for Disability
as provided in Section 11(b)(i) hereof, or (c) upon termination of the
Executive’s employment by the University as provided in Section 11(b)(iii) in
the twelve (12) -month period following a Change of Control or by the Executive
for Good Reason as



--------------------------------------------------------------------------------



provided in Section 11(c) in the twelve (12)-month period following a Change of
Control; provided, that for purposes of clauses (a) and (b) any equity awards
that are subject to performance conditions for a performance period not yet
completed will be deemed to be vested and exercisable in a pro-rated amount
equivalent to the portion of the performance period that has passed and assuming
achievement of the performance conditions for that period at the “target” level,
and for purposes of clause (c) any equity awards that are subject to performance
conditions for a performance period not yet completed will be deemed to be
vested and exercisable in full at the “target” level. This Agreement is intended
to amend all equity awards previously awarded to the Executive to modify vesting
as described above to the extent vesting would not otherwise accelerate under
the terms of such equity award grants. For purposes of this Agreement, “Change
of Control” means (i) the dissolution or liquidation of the Parent or a merger,
consolidation, or reorganization of the Parent with one (1) or more other
entities in which the Parent is not the surviving entity, (ii) a sale of
substantially all of the assets of the Parent to another person or entity, or
(iii) any transaction (including without limitation a merger or reorganization
in which the Parent is the surviving entity) which results in any person or
entity owning fifty percent (50%) or more of the combined voting power of all
classes of stock of the Parent, provided, that if an event is a “Change of
Control” as defined in this Agreement but is not a “change in control event” as
defined in Section 409A of the Code, any payments which are the same as the
payments the Executive would have received under Section 12(d) if there had not
been a “Change of Control” will be paid at the time and in the manner specified
in Section 12(d).


14. Notices. All notices, demands, requests or other communications required or
permitted to be given or made hereunder shall be in writing and shall be
personally delivered, telecopied, emailed or mailed by first class registered or
certified mail, postage prepaid, addressed as follows:


a.If to the University:


American Public University System, Inc.
111 West Congress Street
Charles Town, WV 25414
Telecopy: (304) 724-3801
Attention: Chair of the Board of Trustees
Email: the email address of the President of the University


If to the Parent:


American Public Education, Inc.
111 West Congress Street
Charles Town, WV 25414 Telecopy: (304) 724-3801
Attention: Chief Executive Officer
Email: the email address of the Chief Executive Officer of the University


b. If to the Executive, to the Executive’s address set forth on the signature
page to this Agreement, or to the home address of the Executive in the official
records of the University; or, in the case of the University or Parent, to such
other address as the University or Parent may designate in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for all purposes upon delivery to the addressee (with the return receipt, the
delivery receipt, email verification, the answer back or the affidavit of
messenger being deemed conclusive evidence of delivery) or at such time as
delivery is refused by the addressee upon presentation.


15. Severability. The invalidity or unenforceability of any one (1) or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.


16. Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 9 and 10 hereof shall survive the termination of
employment of the Executive and the



--------------------------------------------------------------------------------



expiration of this Agreement. In addition, all obligations of the University to
make payments hereunder shall survive any termination of this Agreement on the
terms and conditions set forth herein.


17. Successors and Assigns.


a.This Agreement is personal to the Executive and without the prior written
consent of the University and Parent shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.


b.This Agreement shall inure to the benefit of and be binding upon the
University and the Parent and their successors and assigns.


c.The University and the Parent will require any successor or any party that
acquires control of the University and the Parent (whether direct or indirect,
by purchase, merger, consolidation or otherwise) or all or substantially all of
the business and/or assets of the University or the Parent to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the University and the Parent would be required to perform it if no
succession had taken place. As used in this Agreement, “University” and “Parent”
shall mean the University or Parent, respectively, as hereinbefore defined and
any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise.


18.    Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.


19.    Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the parties hereto.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one (1) or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any provisions, rights or privileges hereunder.


20.     Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.


21.    Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of West Virginia (but not
including the choice of law rules thereof).


22.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and it
supersedes all prior oral or written agreements, commitments or understandings
with respect to the matters provided for herein.


23.    Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.


24.    Limitations Under Code Section 409A. Anything in this Agreement to the
contrary notwithstanding, if (a) on the date of termination of Executive’s
employment with the University or a subsidiary, any of the University’s stock is
publicly traded on an established securities market or otherwise (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), (b) if Executive is determined
to be a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
Code, (c) the payments exceed the amounts permitted to be paid pursuant to
Treasury Regulations section 1.409A-1(b)(9)(iii) and (d) such delay is required
to avoid the imposition of the tax set forth in Section 409A(a)(1) of the Code
as a result of



--------------------------------------------------------------------------------



such termination, the Executive would receive any payment that, absent the
application of this Section 24, would be subject to interest and additional tax
imposed pursuant to Section 409A (a) of the Code as a result of the application
of Section 409A(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earliest of (x) six (6) months after the
Executive’s termination date, (y) the Executive’s death or (z) such other date
as will cause such payment not to be subject to such interest and additional tax
(with a catch-up payment equal to the sum of all amounts that have been delayed
to be made as of the date of the initial payment).


It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.


For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.


Any amount that the Executive is entitled to be reimbursed under this Agreement
will be reimbursed to the Executive as promptly as practical and in any event
not later than the last day of the calendar year after the calendar year in
which the expenses are incurred. Any right to reimbursement or in kind benefits
will not be subject to liquidation or exchange for another benefit. The amount
of the expenses eligible for reimbursement during any taxable year will not
affect the amount of expenses eligible for reimbursement in any other taxable
year.


Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the University.


[Signatures Appear on Following Page]


IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.



AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.By:/s/ Richard W. Sunderland,
Jr.Name:Richard W. Sunderland, Jr.Title:Executive Vice President, Chief
Financial Officer




AMERICAN PUBLIC EDUCATION, INC.By:/s/ Angela SeldenName:Angela
SeldenTitle:President and Chief Executive Officer






--------------------------------------------------------------------------------




THE EXECUTIVEBy:/s/ Wade T. DykeName:Wade T. Dyke




--------------------------------------------------------------------------------







[Attached]









--------------------------------------------------------------------------------





THIS RELEASE (“Release”) is entered into this [ ] day of [ ], 20[ ], by and
among American Public University System, Inc., a West Virginia corporation (the
“University”), American Public Education, Inc., a Delaware corporation (the
“Parent”) and _________ (the “Executive”).


WHEREAS, the University, the Parent and the Executive are parties to that
certain Executive Employment Agreement, dated as of [ ], 2020 (the “Employment
Agreement”), which provides that certain severance payments and other benefits
be made and provided by the University to the Executive following termination of
the Executive’s employment under certain circumstances; and


WHEREAS, as a condition of receiving such severance payments and in accordance
with the terms of the Employment Agreement, the Executive has agreed to enter
into this Release;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties hereto agree as
follows:


1.Separation and Payment. The Executive performed his duties in accordance with
the Employment Agreement through [ ]. The Executive’s Date of Termination (as
such term is defined in Section 11(e) of the Employment Agreement) is [ ]. The
Executive shall be entitled to the compensation and benefits set forth in
Section 12 of the Employment Agreement, subject to compliance with the terms of
the Employment Agreement and this Release. Other than the payments referred to
in Section 12 of the Employment Agreement, the Executive has been paid all
compensation due and owing to his under the Employment Agreement, and under any
employment or other contract the Executive has or may have had with the
University (including but not limited to the Employment Agreement) or from any
other source of entitlement, including all wages, salary, bonuses, incentive
payments, profit-sharing payments, leave, severance pay or other benefits.


2.Release. On behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, the Executive hereby releases and
forever discharges the University, the Parent, and any and all of the affiliates
(excluding members), officers, directors, employees, agents, counsel, and
successors and assigns of the University and the Parent, from any and all
complaints, claims, demands, damages, lawsuits, actions, and causes of action,
whether known, unknown or unforeseen, arising out of or in connection with any
event, transaction or matter occurring or existing prior to or at the time of
his execution of this Release, which he has or may have against any of them for
any reason whatsoever in law or in equity, under federal, state, local, or other
law, whether the same be upon statutory claim, contract, tort or other basis,
including without limitation any and all claims arising from or relating to his
employment or the termination of his employment and any and all claims relating
to any employment contract (including but not limited to his Employment
Agreement), any employment statute or regulation, or any employment
discrimination law, including without limitation the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Civil Rights Act of 1866 and the Equal Pay Act of 1963, all as
amended, all state and local laws (including without limitation the West
Virginia Human Rights Act), regulations and ordinances prohibiting
discrimination in employment, and other laws and regulations relating to
employment, including but not limited to the Family and Medical Leave Act and
the Fair Labor Standards Act, all as amended. The Executive agrees, without
limiting the generality of the above release, not to file any claim or lawsuit
seeking damages or other relief and asserting any claims that are lawfully
released in this paragraph. The Executive further hereby irrevocably and
unconditionally waives any and all rights to recover any relief and damages
concerning the claims that are lawfully released in this paragraph. The
Executive represents and warrants that he has not previously filed or joined in
any such claims against the University or any of its affiliates, and that he has
not given or sold any portion of any claims released herein to anyone else, and
that he will indemnify and hold harmless the persons and entities released
herein from all liabilities, claims, demands, costs, expenses and/or attorneys’
fees incurred as a result of any such assignment or transfer. THE EXECUTIVE
HEREBY ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A GENERAL RELEASE (EXCEPT AS
PROVIDED HEREIN) AND THAT BY SIGNING THIS RELEASE, THE EXECUTIVE IS SIGNING AND
AGREEING TO THIS



--------------------------------------------------------------------------------



RELEASE. Notwithstanding any term or provision of this Release or the Employment
Agreement to the contrary, and specifically notwithstanding the foregoing
releases, this Release does not relate to, and the Executive does not release,
any rights the Executive may have with respect to any of the following: (a) any
claim of the Executive for the payments and benefits due to his under this
Release; (b) any contribution, indemnity, or other claim the Executive may have
under the Charter or Bylaws of the University (or any successor or similar
provision), under any applicable policy of insurance, or under applicable law as
a result of any action, suit or proceeding (whether civil, criminal,
administrative or investigative) by reason of the fact that the Executive is or
was a director, officer, executive or agent of the University or serves or
served any other enterprise at the request of the University; (c) any claim
relating solely to the validity of this Release under the ADEA, as amended; (d)
any non-waivable right to file a change with the U.S. Equal Employment
Opportunity Commission, the National Labor Relations Board, the Securities and
Exchange Commission, or any other federal or state government agency, provided,
however, that by signing this Release, the Executive agrees to waive and release
any right to recover monetary relief with respect to any such charge; (e) the
right to report possible violations of law or regulation to a governmental
agency, entity, or self-regulatory organization, cooperating with such agency,
entity, or organization, or receiving any whistleblower or similar award, or (f)
any rights that may not be waived as a matter of law.


3.No Admission. The Parties agree that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by either of
them.


4.No Obligation to Hire. The Executive agrees that neither the University nor
the Parent nor any of their subsidiaries or affiliates have any obligation to
hire, reemploy or reinstate the Executive in the future. The Executive agrees
that he will not apply for employment with the University, the Parent or any of
their respective subsidiaries or affiliates.


5.Cooperation and Non-Disparagement. The Executive agrees to cooperate with the
University and the Parent to the extent reasonably requested by the University
or the Parent for the purpose of transitioning his duties and responsibilities.
Such cooperation shall include, but is not limited to, at the University’s or
the Parent’s request during the six (6) months following his Date of
Termination, the Executive making himself available by telephone to answer
questions regarding any matter or project in which he was involved while
employed by the University or the Parent. The Executive further agrees that,
other than as may be required by law or as part of a governmental investigation
or proceeding, he shall make no statements disparaging the University, the
Parent or any of their subsidiaries, affiliates, officers, directors, employees,
or any of their business practices. By accepting this Release, the University
agrees that it will direct its then-current officers and directors not to make
statements disparaging the Executive.


6.Modification; Severability. The Parties agree that if a court of competent
jurisdiction finds that any term of this Release is for any reason excessively
broad in scope, duration, or otherwise, such term shall be construed or modified
in a manner to enable it to be enforced to the maximum extent possible. Further,
the covenants in this Release shall be deemed to be a series of separate
covenants and agreements. If, in any judicial proceeding, a court of competent
jurisdiction shall refuse to enforce any of the separate covenants deemed
included herein, then at the option of the University, wholly unenforceable
covenants shall be deemed eliminated from this Release for the purpose of such
proceeding to the extent necessary to permit the remaining separate covenants to
be enforced in such proceeding.


7.Certain Representations. The Parties represent and acknowledge that in
executing this Release such Party does not rely and has not relied upon any
representation or statement made by the other Party or the other Party’s agents,
representatives or attorneys with regard to the subject matter, basis or effect
of this Release or otherwise.


8.Entire Agreement. This Release, together with the Employment Agreement,
contains the entire agreement between the Parties relating to the subject matter
of this Release, and may not be altered or amended except by an instrument in
writing signed by both Parties hereto. Notwithstanding the foregoing, the
Executive reaffirms the Executive’s surviving duties under Sections 9 and 10 of
the Employment Agreement, as well as any other agreement with the University or
the Parent and the Executive to abide by



--------------------------------------------------------------------------------



restrictive covenants, such as non-competition, non-solicitation, intellectual
property assignment, or confidentiality provisions.
9.Assignment. This Release and the rights and obligations of the Parties
hereunder may not be assigned by either Party without the prior written consent
of the other Party.


10.Binding Agreement. This Release shall be binding upon and inure to the
benefit of the Parties and their respective representatives, successors and
permitted assigns.


11.Waiver. Neither the waiver by either Party of a breach of or default under
any of the provisions of this Release, nor the failure of such Party, on one (1)
or more occasions, to enforce any of the provisions of this Release or to
exercise any right or privilege hereunder shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any provisions, rights or privileges hereunder.


12.Further Assurances. The Parties agree to take or cause to be taken such
further actions as may be necessary or as may be reasonably requested in order
to fully effectuate the purposes, terms, and conditions of this Release.


13.Governing Law. This Release, for all purposes, shall be construed in
accordance with the laws of the State of West Virginia without regard to
conflicts of law principles. Subject to paragraph 14 below, any action or
proceeding by either of the Parties to enforce this Release shall be brought
only in a state or federal court located in the State of West Virginia, and the
Parties hereby irrevocably submit to the exclusive jurisdiction of such courts
and waive the defense of inconvenient forum to the maintenance of any such
action or proceeding in such venue.


14.Arbitration. Any controversy, dispute or claim arising out of or relating to
this Release, including the obligations to make payments pursuant to the
Employment Agreement, any modification or extension hereof, or any breach hereof
(including the question whether any particular matter is arbitrable hereunder)
shall be settled exclusively by arbitration, in the District of Columbia in
accordance with the rules of the American Arbitration Association then in force
(the “Rules”). Such arbitration shall be effected by arbitrator(s) appointed by
the American Arbitration Association (“AAA”) in accordance with the Rules. The
Parties hereto agree to abide by all awards and decisions rendered in an
arbitration proceeding in accordance with the foregoing, and all such awards and
decisions may be filed by the prevailing Party with any court having
jurisdiction over the person or property of the other Party as a basis for
judgment and the issuance of execution thereon. The fees of the arbitrator(s)
and related expenses of arbitration shall be apportioned among the Parties as
determined by the arbitrator(s). Unless otherwise agreed by the Parties to the
arbitration, all hearings shall be held, and all submissions shall be made by
the Parties, within thirty (30) days of the date of completion of Discovery, in
which the Parties shall engage in good faith and pursuant to the Discovery
provision of the AAA Employment Arbitration Rules, and the decisions of the
arbitrator(s) shall be made within thirty (30) days of the later of the date of
the closing of the hearings or the date of final submissions by the Parties. The
Parties consent to the jurisdiction of the Courts of the District of Columbia
and of the United States District Court for the District of Columbia, for all
purposes in connection with the arbitration. The Parties consent that any
process or notice of motion or other application to either of said courts, and
any paper in connection with arbitration, may be served by certified mail,
return receipt requested, or by personal service, or in such other manner as may
be permissible under the rules of the applicable court or arbitration tribunal,
provided that a reasonable time for appearance is allowed.


15.Acknowledgment. With respect to the Release is paragraph 2 above, Executive
agrees and understands that he is specifically releasing all claims under the
Age Discrimination in Employment Act (29 U.S.C. § 621 et seq.), as amended, and
the West Virginia Human Rights Act. The Executive acknowledges that he has read
and understands this Release and executes it voluntarily and without coercion.
The Executive further acknowledges that he has had full opportunity to consult
with an attorney prior to executing this Release, and that he has been advised
in writing herein to do so. The Executive has also been advised that if the
Executive needs to obtain an attorney the Executive can contact the West
Virginia Bar Association at 800.944.9822. In addition, the Executive has been
given twenty-one (21) day,



--------------------------------------------------------------------------------



to consider, execute, and deliver this Release to the Chairman of the Board of
Directors of the Parent at the Parent’s principal business address, unless the
Executive voluntarily chooses to execute this Release before the end of the
twenty-one (21)-day period. The Executive understands that he has seven (7) days
following his execution of this Release to revoke it in writing, and that this
Release is not effective or enforceable until after this seven (7)-day period.
For such revocation to be effective, notice must be delivered to the Parent at
the Parent’s principal business address, addressed to the attention of the
Chairman of the Board of Directors, no later than the end of the seventh
calendar day after the date by which the Executive signed this Release. The
Executive expressly agrees that, in the event he revokes this Release, this
Release shall be null and void and have no legal or binding effect whatsoever.
The Parties recognize that he may elect to sign this Release prior to the
expiration of the twenty-one (21)-day consideration period specified herein, and
the Executive agrees that if he elects to do so, such election is knowing and
voluntary and comes after full opportunity to consult with an attorney.


[Signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have duly executed this Release, or have
caused this Release to be duly executed on their behalf, as of the day and year
first hereinabove written.



EXECUTIVE
Date:


